Citation Nr: 0523078	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  94-44 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for seborrheic 
dermatitis with secondary hyperkeratosis, evaluated as 10 
percent disabling prior to August 30, 2002.

2.  Entitlement to an increased rating for seborrheic 
dermatitis with secondary hyperkeratosis, evaluated as 30 
percent disabling on and after August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in No. Little Rock, Arkansas.  In October 1994 
the veteran voiced disagreement with the continuation of his 
10 percent disability rating for his service-connected skin 
disorder.  In a 1997 decision (since vacated) the Board 
referred this matter to the RO for the issuance of a 
statement of the case (SOC).  A SOC was eventually issued in 
May 1999.  The veteran perfected his appeal the following 
month.

The Board remanded this matter in September 2000 and again in 
September 2003 for further development.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.  The Board notes that while 
this matter was in remand status, a higher disability rating 
of 30 percent was established for the veteran's skin disorder 
via a February 2004 rating decision.  The issue on appeal has 
been changed accordingly.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of this claim has been developed and obtained, and all due 
process concerns have been addressed.  

2.  Prior to August 30, 2002, the veteran's seborrheic 
dermatitis with secondary hyperkeratosis was not manifested 
by constant exudation or itching, extensive lesions, or 
marked disfigurement.

3.  On and after August 30, 2002, the veteran's seborrheic 
dermatitis with secondary hyperkeratosis was not manifested 
by ulceration, extensive exfoliation, crusting, or systemic 
or nervous manifestations; it was not exceptionally 
repugnant; did not cover more than 40 percent of his entire 
body or more than 40 percent of the exposed areas affected; 
and did not require constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for seborrheic dermatitis with secondary 
hyperkeratosis were not met prior to August 30, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10 (2004); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

2.  The criteria for a disability rating in excess of 30 
percent for seborrheic dermatitis with secondary 
hyperkeratosis are not met on and after August 30, 2002. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 34.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (as in effect 
prior to and since August 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  To evaluate the severity of a 
particular disability, it is essential to consider its 
history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2004).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2004).  The determination of the merits of the claim must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that 
evidence supporting a claim or being in relative equipoise is 
more than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

With regard to the veteran's increased rating claim for his 
service-connected seborrheic dermatitis with secondary 
hyperkeratosis, the Board notes that the schedular criteria 
by which dermatological disorders are rated changed during 
the pendency of his appeal.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) (effective August 30, 2002) codified at 38 
C.F.R. § 4.118.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In connection with this claim the veteran has asserted that 
as there had been a worsening in his condition since the 10 
percent disability rating was originally established, a 
higher rating should be granted.  See letters received in 
March 1999 and December 2001.  However, the Board points out 
that disability ratings are based in large measure on 
functional impairment, not solely on the frequency of 
treatment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2004).  As indicated above, this is effectuated by applying 
the facts of the case to the schedular criteria.  See 
38 C.F.R. § 4.1 (2004).

Under the former version of Diagnostic Code 7806, a 
compensable rating of 10 percent required evidence of 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  The next higher evaluation of 30 percent 
was assigned for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  A 50 
percent disability evaluation, the maximum, was warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or for exceptionally 
repugnant eczema.  Id.

A July 1994 VA examination report reflects that examination 
revealed a small patch of hyperemia without scale while the 
veteran's chest showed slight mottled discoloration.  His 
hands also showed some discoloration but his scalp, face, and 
tetroauricular areas were all normal.  The report contains an 
assessment consistent with very mild dermatitis.

The January 1999 VA examination report shows that an eruption 
on the arm was noted, although the condition was not 
otherwise active that day.  The veteran also referred to a 
generalized itching eruption that tended to occur 
particularly in areas where he had pressure from clothing.  
Upon examination, his scalp was relatively clear and the skin 
of the face was within normal limits.  The report shows that 
there were a large number of small lesions of dermatosis 
papulosa nigra on the trunk and a number of dilated hair 
follicles both on the posterior shoulders and anterior upper 
chest.  He also had some hive-like reactions.  The report 
indicates that dermographism testing was 2+ on his back.  The 
report reflects that the veteran was to be started on an 
antihistamine as well as a topical steroid being suggested as 
an alternative treatment for the seborrheic dermatitis.  His 
dermatosis papulosa nigra did not require treatment.

A March 1999 letter from the veteran shows that he asserts 
entitlement to a higher disability rating as his skin 
condition had become more active and required daily 
medication since 1996.  The letter reflects that he indicated 
that he itched from head to feet almost continually and that 
medication such as Hydorcerin, Fluocinolone, Hydroxyzine, 
Neosporin, Cortaid, and ointments only eased his suffering 
some.  He referred to extensive lesions on his chest, 
abdomen, trunk, back, and "other parts" and indicated that 
his back was disfigured.  

Private medical records dated in July 1999 indicate that the 
veteran had wanted a record of his rash.  The records reflect 
that he had a pigmented dermatome pattern on his back that 
was probably congenital as well as folliculitis of both 
elbows and forearm.  A rash also spread over the knuckles of 
his right hand between the web spaces and on his left leg.

A July 2001 VA examination report shows that veteran referred 
to itchy spots on his back, recurrent hand rashes, and cysts 
on the legs and upper back that had been removed.  He also 
indicated that his prescribed creams were "somewhat 
helpful."  Upon examination, the veteran hands were mildly 
xerotic but without any primary lesions.  The report 
indicates that there was mild lichenification secondary to 
rubbing but no pustules, blisters or papules.  He had had 
quite a few seborrheic keratosis and a scar from a cyst 
removal but no pathology was noted there either.  The report 
shows that the conditions described were all very common in 
nature.

Additional evidence of record involves the veteran's 
treatment for a spine disability.  The Board notes that the 
substantial records do not reveal that the veteran's skin 
disability interfered with spinal treatments, to include pool 
therapy.  See, e.g., 2001 VA medical records.

As indicated above, the medical evidence of record fails to 
reveal a skin disorder manifested by extensive lesions.  
While the January 1999 VA examination report refers to a 
large number of lesions, the lesions were not extensive but 
instead were small and mainly on his trunk.  Moreover, while 
the veteran refers to his skin disorder as being disfiguring, 
the July 1994 report merely referred to some discoloration of 
the hands and back while his face and scalp were normal.  The 
January 1999 VA examination report also shows the veteran's 
skin of the face was within normal limits and that the small 
lesions were on his trunk, shoulders, chest and back.  
Instead of marked disfigurement, additional medical evidence 
from 1999 revealed manifestation at the upper extremities, to 
include over his knuckles and the webbing of his right hand.  
The 2001 VA examination report fails to reveal any 
disfigurement.  The veteran has also consistently implied 
that he suffers from constant itching as support of his 
increased rating claim, referring to daily use of creams.  
However, while the January 1999 VA examination report refers 
to hive-like reactions with an antihistamine being 
recommended and the July 2001 VA examination report reveals 
recurrent hand rashes and an itchy spot on the back, there is 
no objective indication that these reactions, rashes, and 
itchy spots were constant such that a higher disability 
rating would be warranted prior to August 2002.  As the 
objective evidence of record fails to sustain the veteran's 
assertions, the Board concludes that the evidence of record 
does not more closely approximate the criteria for a 
disability rating in excess of 10 percent for seborrheic 
dermatitis with secondary hyperkeratosis prior to August 30, 
2002.  See 38 C.F.R. §§ 4.7 (2004).

Based on the amended schedular criteria, the veteran's 
disability rating was increased to 30 percent disabling 
effective in August 2002.  According to the current 
regulations, a 30 percent disability evaluation is assigned 
for dermatitis or eczema over 20 to 40 percent of the body or 
20 to 40 percent of the affected exposed areas, or systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly during the past year.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).  For the maximum 60 percent 
disability evaluation, there must be dermatitis or eczema 
over more than 40 percent of the entire body or more than 40 
percent of the exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the past 12 month period.  Id.  

A July 2003 VA progress note reflects that the veteran was 
there for a medication refill and that he had some scaling on 
the deltoid area of the left arm and some small red lesions 
on the left ankle.  He also had some itching on the left hand 
and described some fluid-filled (water) bumps on his 
waistband area.

The February 2004 VA examination report indicates that 
veteran complained of itching of his hands and feet itched as 
well as stating that his whole body itched.  Upon 
examination, he had extremely dry skin of the scalp, face, 
neck, chest, back, upper extremities, and lower extremities 
for which he did not use moisturizers (instead using drying 
agents).  The report reflects that he had impressive 
lichenfication of his entire scrotum as well as his wrists 
and hands due to his scratching.  He had multiple stuck-on, 
hyper-pigmented papules on his back.  The report indicates 
that while the veteran complained of itching over his entire 
body, the diseased area of the body was limited to five 
percent, including the scrotum and hands.  The seborrehic 
keratosis involved about 20 percent of his back.  The report 
shows that while there were excoriations, there was no 
ulceration, exfoliation, or crusting.  There were no systemic 
or nervous manifestations.

A March 2004 statement from the veteran reflects that he 
indicated he used an ointment on a daily basis on 80 to 90 
percent of his body.  In a statement received in April 2005, 
the veteran again asserted that his use of medications had 
not been properly utilized in evaluating his claim.

While the veteran refers to constant itching involving 80 to 
90 percent of his body, the objective evidence of record 
reveals that only 5 percent of his overall body is involved, 
with 20 percent involvement of his back.  See February 2004 
VA examination report.  Furthermore, while the veteran 
highlights his use of medication for his skin disability and 
specifically points to a July 2003 VA treatment record that 
indicates his medications were refilled, the February 2004 VA 
examination report specifically indicates that the veteran 
stated he used over-the-counter remedies such as benedryl and 
alcohol, the later of which is apparently inappropriate and 
makes the skin worse.  As such, while a topical steroid was 
suggested as treatment for his seborrheic dermatitis at the 
January 1999 VA examination, the record fails to reveal 
constant or near-constant systemic therapy of an 
immunosuppressive drug.  Further, as the evidence of record 
fails to reveal a skin disability that involves 40 percent of 
the veteran's body or more than 40 percent of an affected 
exposed area or constant or near-constant treatment with the 
level of drug therapy contemplated by the criteria for a 
disability rating in excess of 30 percent, a higher rating is 
not warranted under the amended regulations.  The Board notes 
that as the evidence does not reveal symptoms such as 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant eczema, 
the evidence also does not reveal a skin disability that 
approximates the criteria for a disability rating in excess 
of 30 percent under the prior regulatory criteria.

In short, the weight of the evidence is against a disability 
rating in excess of 10 percent disabling prior to August 30, 
2002, for seborrheic dermatitis with secondary hyperkeratosis 
and against a rating in excess of 30 percent disabling on and 
after August 30, 2002.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  
Furthermore, the Board has no reason to doubt that the 
veteran's service-connected skin disability limits his 
efficiency in certain tasks.  However, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has certain notice and assistance 
requirements when it receives a complete or substantially 
complete application for benefits.  The notice requirements 
were summarized in Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), where the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
December 2003.  The letter, with enclosure, notified the 
veteran of elements (1),  (2) and (3), see above, for his 
increased rating claim, and the letter specifically requested 
that the veteran submit any medical reports in his possession 
in compliance with element (4).  See Mayfield v. Nicholson, 
19 Vet. App. 109 (2005).  In addition to notice found in the 
letter, the veteran was notified of what information and 
evidence was needed to substantiate his claims by virtue of 
the September 1994, February 1999, and February 2004 rating 
decisions, the May 1999 SOC and the subsequent supplemental 
SOCs (SSOCs).  The May 1999 SOC provided the veteran with the 
schedular criteria for his dermatology claim while the May 
2005 SSOC informed him of the amended schedular criteria.  
Accordingly, the Board considers the notice requirements of 
the VCAA met for this matter.  

Additionally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was not possible here considering that the VCAA became 
effective in November 2000 and this claim was originally 
adjudicated in September 1994.  Nevertheless, the veteran was 
subsequently provided VCAA content complying notice and 
proper ensuing VA process.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded VA examinations in 
connection with this matter, and the resulting reports have 
been obtained.  Further, VA medical records and private 
medical evidence have been associated with the claims file.  
As the veteran has not identified, or properly authorized the 
request of, any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


ORDER

An increased rating for seborrheic dermatitis with secondary 
hyperkeratosis is denied both prior to, and on and after, 
August 30, 2002.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


